Citation Nr: 0014891	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was previously before the Board, and in a decision 
dated July 28, 1998, the Board denied the veteran's appeal.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated July 12, 1999, the Court vacated the Board's July 
28, 1998, decision, and remanded the case for additional 
actions more particularly set forth in the Order.  By letter 
dated November 1, 1999, the veteran's representative was 
notified that additional evidence and argument could be 
submitted within 90 days of the date of the letter.  No 
additional evidence and/or argument was received within the 
90 day period. 


FINDING OF FACT

The claims file includes a medical diagnosis of current 
psychiatric disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to the veteran's 
active duty service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disability, to include PTSD, 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The record in the present case includes medical diagnoses of 
current psychiatric disability.  The veteran's assertions 
regarding inservice incurrence are accepted as true for well-
grounded analysis purposes.  Further, the record includes a 
December 1996 medical opinion that the veteran's psychiatric 
symptoms are related to his military service.  The Board 
therefore finds the veteran's claim to be well-grounded under 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

ORDER

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disability, to include PTSD, 
is well-grounded.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  This duty 
includes efforts to ensure that all pertinent medical records 
are obtained.  Appropriate action as outlined below is 
therefore necessary to meet the duty to assist the veteran.  

Moreover, the underlying issue appears to involve matters of 
medical complexity, and additional development in this regard 
is therefore appropriate in order to ensure an adequate 
record.    


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting treatment for 
psychiatric symptoms should be associated 
with the claims file. 

2.  The RO should contact the Social 
Security Administration and request 
copies of all records, including medical 
records, associated with any claims by 
the veteran for benefits under that 
program. 

3.  The RO should undertake appropriate 
action to verify the inservice stressors 
claimed by the veteran, including the 
incidents reported by the veteran while 
serving on an aircraft carrier.  

4.  The veteran should then be scheduled 
for a special VA psychiatric examination 
by an examiner who has not already 
examined the veteran.  It is imperative 
that the claims file be made available to 
and be examined by the examiner in 
connection with the examination.  The RO 
should also clearly indicate to the 
examiner whether any of the claimed 
stressors have been verified.  After 
reviewing the claims file and examining 
the veteran, the examiner should report 
all psychiatric disorders which are 
capable of diagnosis.  If PTSD is 
diagnosed, the examiner should indicate 
whether or not it is based on a stressor 
which the RO has reported as verified.  
As to any other acquired psychiatric 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that it was manifested during the 
veteran's military service.  The examiner 
should offer a clear rationale for this 
opinion including a discussion of the 
opinions of record by Tom Hall, M.D. 

5.  After completion of the above, and 
any other development deemed necessary by 
the RO, the RO should review the expanded 
record and determine whether the benefit 
sought can be granted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran and his representative have the right to submit 
additional evidence and argument in support of this claim. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

